Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andoh et al. (US 2003/0062585).
Regarding claim 1, Andoh discloses a method of forming a semiconductor structure, the method comprising:
forming a layer of titanium (24/50) on a semiconductor substrate (20/40), wherein the layer of titanium (24/50) extends along a first surface of the semiconductor substrate, and wherein the semiconductor substrate comprises silicon [Figs. 2 and 7, and paragraphs 0049-0050];
performing an anneal to produce titanium silicide [Figs. 4 and 9, and paragraph 0051]; and
implanting ions in the titanium silicide with a dose as high as 1015  atoms/cm2 [Figs. 5-6 and 10-11 and paragraph 0053].
In regards to limitation about increasing the barrier height to over 0.65 V, Applicant has stated that implanting ions such as boron at a dose of at least 1013 atoms/cm2 into a titanium silicide helps to increase the barrier height to over 0.65 V (paragraphs 0028-0031, Applicant’s application as filed). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to ion implanting the titanium silicide in order to improve the barrier height.
Regarding claim 2, Andoh discloses patterning the layer of titanium on the semiconductor substrate to form a region of titanium overlying the first surface of the semiconductor substrate [paragraph 0052]. In regards to the recited sequence of steps, the court has held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claim 3, Andoh discloses subsequent the implanting, performing an anneal to activate the ions [Figs. 6 and 11, and paragraph 0054].
Regarding claims 4 and 18, Andoh discloses: 
forming an anode contact on the titanium silicide [paragraph 0013 and 0036-0041]; and
producing a diode from the semiconductor structure [paragraph 0013 and 0036-0041].
	Regarding claims 5, 14 and 19, Andoh discloses implanting ions in the titanium silicide with a dose as high as 1015  atoms/cm2 [Figs. 5-6 and 10-11 and paragraph 0053]. In regards to limitation about measuring a switching speed of the diode to be less than or about 1 µs, Applicant has stated that implanting ions such as boron at a dose of at least 1013 atoms/cm2 into a titanium silicide helps to reduce the switching speed of the diode to be less than or about 1 µs (paragraphs 0028-0031 and 0034, Applicant’s application as filed). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to ion implanting the titanium silicide in order to improve the switching speed of the diode.
Regarding claims 6, 11 and 20, Andoh discloses implanting ions in the titanium silicide with a dose as high as 1015  atoms/cm2 [Figs. 5-6 and 10-11 and paragraph 0053]. In regards to limitation about wherein the diode is characterized by a cut-in voltage of less than or about 500 mV, Applicant has stated that implanting ions such as boron at a dose of at least 1013 atoms/cm2 into a titanium silicide helps to improve cut-in voltage of the diode to be less than or about 500 mV (paragraphs 0028-0031 and 0034, Applicant’s application as filed). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to ion implanting the titanium silicide in order to improve the cut-in voltage of the diode.
Regarding claim 7, Andoh discloses wherein the semiconductor substrate comprises n- silicon [paragraphs 0029 and 0053].
Regarding claim 8, Andoh discloses implanting ions in the titanium silicide with a dose as high as 1015  atoms/cm2 [Figs. 5-6 and 10-11 and paragraph 0053]. Applicant has stated that implanting ions such as boron at a dose of at least 1013 atoms/cm2 into a titanium silicide helps to increase the barrier height to over 0.65 V (paragraphs 0028-0031, Applicant’s application as filed). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to ion implanting the titanium silicide in order to improve the barrier height to about 0.85 V or greater.
Regarding claims 9 and 17, Andoh discloses wherein the ions comprise boron [paragraph 0053].
Regarding claim 10. Andoh discloses a semiconductor structure comprising:
a substrate (20/40) comprising n- silicon [Figs. 2 and 7, and paragraphs 0029 and 0053], wherein the substrate comprises a cathode connection [paragraph 0013 and 0036-0041];
a region of metal silicide formed in the substrate, wherein the region of metal silicide is characterized by implanted ions of boron, phosphorus, or arsenic [Figs. 5-6 and 10-11 and paragraph 0053], and 
wherein the region of metal silicide is characterized by a barrier height of greater than or about 0.8 V, Applicant has stated that implanting ions such as boron at a dose of at least 1013 atoms/cm2 into a titanium silicide helps to increase the barrier height to over 0.65 V (paragraphs 0028-0031, Applicant’s application as filed). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to ion implanting the titanium silicide in order to improve the barrier height to about 0.8 V or greater; and
an anode connection overlying the region of metal silicide [paragraph 0013 and 0036-0041]
Regarding claim 12, Andoh discloses wherein the region of metal silicide comprises a refractory metal [paragraph 0050].
Regarding claim 13, Andoh discloses wherein the region of metal silicide is characterized by an ion implantation dosage of less than or about 1x1020 ions/cm3 Fig. 13 and [paragraphs 0053].
Regarding claim 15, Andoh discloses a method of forming a semiconductor structure, the method comprising:
forming a layer of a refractory metal (24/50) on a semiconductor substrate (20/40), wherein the layer extends along a first surface of the semiconductor substrate, and wherein the semiconductor substrate comprises silicon [Figs. 2 and 7, and paragraphs 0049-0050];
patterning the layer with an etch process selective to the refractory metal relative to silicon [paragraph 0052];
implanting ions in the metal silicide to increase a barrier height of the metal  silicide [Figs. 5-6 and 10-11 and paragraph 0053]; and
annealing the metal silicide to activate the ions [Figs. 6 and 11, and paragraph 0054].
In regards to the recited sequence of steps, the court has held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claim 16, Andoh discloses implanting ions in the titanium silicide with a dose as high as 1015  atoms/cm2 [Figs. 5-6 and 10-11 and paragraph 0053]. In regards to limitation about increasing the barrier height to over 0.85 V, Applicant has stated that implanting ions such as boron at a dose of at least 1013 atoms/cm2 into a titanium silicide helps to increase the barrier height to over 0.65 V (paragraphs 0028-0031, Applicant’s application as filed). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to ion implanting the titanium silicide in order to improve the barrier height.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jose R Diaz/Primary Examiner, Art Unit 2815